Citation Nr: 1643518	
Decision Date: 11/16/16    Archive Date: 12/01/16

DOCKET NO.  13-09 189A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether a claim of service connection for a right knee disability may be reconsidered.

2.  Whether a claim of service connection for a left knee disability may be reconsidered.

3.  Entitlement to service connection for a right knee disability.

4.  Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Appellant served on active duty from October 1973 to November 1975 and from August 1991 to September 1992.  She also had service with the Army National Guard between February 1991 to June 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The claim to be reconsidered, of entitlement to service connection for a left knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A June 2008 rating decision denied the Appellant's claim for entitlement to service connection for injury of the right knee and for injury of the left knee; the Appellant did not file a timely notice of disagreement nor was any new and material evidence submitted within the appeal period.

2.  Relevant service records, which existed and had not been associated with the claims file when VA last decided the claims in June 2008, have been associated with the claims file.

3.  Even if the Appellant sustained an injury to her right knee when she fell in a hole while on active duty for training in August 1993, the competent, credible and probative evidence fails to demonstrate that the Appellant's current right knee disability is related to this injury.


CONCLUSIONS OF LAW

1.  The criteria for reconsideration of the Appellant's claim for entitlement to service connection for a right knee disability have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(c) (2015).

2.  The criteria for reconsideration of the Appellant's claim for entitlement to service connection for a left knee disability have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(c) (2015).

3.  A right knee disability was not incurred in or aggravated during active duty service or a period of active duty for training.  38 U.S.C.A. §§ 101, 1110, 1131, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA letters issued in January and June 2011 satisfied the duty to notify provisions, including notifying the Appellant of the definition of new and material evidence and the basis upon which the claim for service connection had been previously denied and of the information and evidence to substantiate the underlying service connection claim.  See Kent v. Nicholson, 20 Vet. App. 1 (2006); VAOPGCPREC 6-2014.

In addition, the duty to assist has been satisfied in this case.  All efforts have been made to obtain relevant, identified and available evidence, and VA has notified the Appellant of any evidence that could not be obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Neither the Appellant nor her representative has contended otherwise.  VA, therefore, has made every reasonable effort to obtain all records relevant to the Appellant's claims.

The Appellant was afforded a VA joints examination in June 2010.  The report of this examination and medical opinion, as regards the Appellant's right knee, reflects that the examiner reviewed the Appellant's past medical history, recorded her current complaints, conducted appropriate physical examination, and rendered appropriate diagnoses and an opinion consistent with the remainder of the evidence of record.  The Board, therefore, concludes that this report is adequate for purposes of rendering a decision on the issue of service connection for a right knee disability.  See 38 C.F.R. § 4.2; see also Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Appellant and her representative have not contended otherwise. 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

New and Material Evidence

The Appellant filed her original claims for service connection for injuries of both knees in April 1997.  The claims were denied because no service treatments were available for review.  In a February 2007 rating decision, the RO continued the denials because service treatment records dated from 1973 to 1975 failed to show that the Appellant was diagnosed with a knee condition.

A rating decision dated in June 2008 continued the denial of the Appellant's claims of entitlement to service connection for injury of the right knee and left knee on the basis that the evidence continued to show that these conditions were not incurred in or aggravated by military service.  

The Appellant did not file a timely notice of disagreement nor was any new evidence received within one year of the June 2008 rating decision.  38 U.S.C.A. § 7015(c) (West 2014), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

In October 2009, the Appellant filed her present claims to reopen the claims seeking entitlement to service connection for right knee and left knee disabilities.

Pertinent procedural regulations provide that "[n]othing in [38 U.S.C.A. § 5103A] shall be construed to require [VA] to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in [38 U.S.C.A. § 5108 ]."  38 U.S.C.A. § 5103A (f) (West 2014).  Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).
 
New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).

In addition to new and material evidence, recently revised 38 C.F.R. § 3.156(c), effective on or after October 6, 2006, provides that at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of this section.  Further, 38 C.F.R. § 3.156(c)(i)(3) provides that an award made based all or in part on the records identified by paragraph (c)(1) of this section is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later, or such other date as may be authorized by the provisions of this part applicable to the previously decided claim.

In this case, the RO considered the Appellant's claims and continued the denials by a July 2010 rating decision.  The Appellant filed a statement indicating that she wished to open a claim for both knees.  The Board construes that this statement is, in actuality, a timely notice of disagreement as to the July 2010 rating decision.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.201 (2015).  The RO readjudicated the claims in a July 2011 rating decision, which confirmed the previous denial of service connection for injury of the right knee with degenerative joint disease and for injury of the left knee with degenerative joint disease.  Such a determination, however, is not binding on the Board.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993) (holding that Board reopening is unlawful when new and material evidence has not been submitted).  

As noted above, since the last final denial, additional service treatment records dated from October 1973 to September 1992 were obtained by the RO.  These records existed at the time of the RO's June 2008 denial of the Appellant's claims seeking service connection for injury of the right knee and injury of the left knee, and the RO's inability to obtain these records at an earlier time was not due to the Appellant's failure to provide the RO with sufficient information.

Accordingly, these records constitute relevant service department records that existed, but were not of record, at the time of the initial adjudication.  As such, the Appellant's claims of entitlement to service connection for right knee and left knee disabilities must be reconsidered.  38 C.F.R. § 3.156(c).



Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2014); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

In order to establish basic eligibility and satisfy the second element of the test for a claim for a service connected disability, the individual with respect to whom the benefit is claimed must be a "veteran" with qualifying service.  See 38 U.S.C.A. §§ 101, 1521; 38 C.F.R. §§ 3.1, 3.6.  "Veteran" is defined as "a person who served in the active military, naval, or air service."  38 38 U.S.C.A. § 101(2); see 38 C.F.R. § 3.1(d).  "Active duty" generally means "full-time duty in the Armed Forces, other than active duty for training."  38 U.S.C.A. § 101(21)(A).  When a claim for service connection is based on a period of active duty for training (ACDUTRA), there must be evidence that the appellant became disabled, as a result of a disease or injury incurred or aggravated in the line of duty, during the period of active duty for training.  See 38 U.S.C.A. §§ 101(2), (22), (24), 1110; Acciola v. Peake, 22 Vet. App. 320, 324 (2008).  In the absence of such evidence, the period of active duty for training would not qualify as "active military, naval, or air service," and the appellant would not qualify as a "veteran."  38 U.S.C.A. § 101(2), (24); see Acciola, 22 Vet. App. at 324.

The Appellant claims that she injured her knees in the military during her assignment in Biloxi, Mississippi.  The exact date of the claimed knee injury is not clear.  Concerning this, the Appellant reported in her April 1997 claim that both her knees were injured at Camp Shelby in 1991 while in Army National Guard.  In her December 2007 claim, she stated that her knee injury was in 1990 at the military base in Camp Shelby during her Army National Guard service.  Finally, in a June 2010 VA treatment record, she reported a history of old injury to the knee and pain in both knees after she fell in a hole in 1993.  

However, service personnel records show that the Appellant served on active duty from October 1973 to November 1975 and from August 1991 to September 1992; she had a civilian break from November 1975 to February 1991.  Her NGB Form 22, National Guard Report of Separation and Record of Service, indicates that the Appellant served in the Army National Guard between February 1991 and June 1995.  Army National Guard Retirement Points Statement, Supplemental Detailed Report, indicates that the Appellant had various verified periods of active duty for training and inactive duty for training in 1993 and 1994, including a period of ACDUTRA from April 17, 1993 to May 1, 1993.

In a September 2010 lay statement, a former senior non-commissioned officer (NCO), J.L.W., reported that sometime in or after August 1992, while deployed to Saudi Arabia at Camp DOHA, the Appellant ran into a fellow soldier and fell on her knee during a unit physical training; she experienced swelling and pain in her knee and limped for several days.  He also stated that after being redeployed to Mississippi, the Appellant reinjured her knee when she stepped in a hole while in field training during Primary Leadership Development Course.  J.L.W. did not specifically indicate which knee was injured on each of the two reported occasions of knee injury.  However, service treatment records show that it was the Appellant's right knee that she injured when she fell in a hole on August 29, 1993.

In this case, the Appellant has a current diagnosis of a right knee disability, and has therefore established the existence of a present disability.  To that effect, May 2010 x-rays of the bilateral knees revealed minimal degenerative change at both knees, worse at the right medial joint; small marginal osteophytes were noted at both knees with enthesopathic changes at both patella.  In August 2010, magnetic resonance imaging (MRI) of the right knee revealed tricompartmental cartilage defects, most significant involving the medial trochlear groove; and radial tear involving the free edge of the body of the lateral meniscus, with possible horizontal tear involving the anterior horn lateral meniscus.

The Appellant's service treatment records dated April 29, 1993 show treatment for right knee injury with moderate prepatellar effusion and a 3x6 scratch on the anterior patella of the right knee after she fell in a hole and hit her knee while on a field training.  It was noted that it caused numbness, pain and swelling in the anterior knee.  It was further noted that the Appellant was transported to Troop Health Clinic with complaints of pain in the right knee and was evaluated and treated; she was released back to duty.

While the Appellant's service treatment records indicate that she received treatment for the right knee while on ACDUTRA, these service treatment records do not indicate a history of any prior right knee injury or right knee condition. 

The absence of any contemporaneous service treatment records indicating that the Appellant incurred a right knee in service prior to the April 1993 incident is probative.  See AZ v. Shinseki, 731 F.3d 1303, 131 (Fed. Cir. 2013) (recognizing the widely-held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present).  Although the September 2010 the lay statement in the record asserts that the Appellant injured her knee during a physical training sometime in or after August 1992, this assertion lacks the specificity as to which knee was injured and the nature or extent of the claimed injury.   As such, the lay statement in the record asserting that the Appellant's right knee occurred on active duty prior to 1993 is afforded a lesser probative value than the service treatment records.  

Furthermore, a June 2010 VA medical examiner concluded that the Appellant's current right knee condition was not caused by the April 1993 injury based on the rationale that the Appellant's right knee injury was small scrape or abrasion that was bandaged, there was no indication of more serious injury that would cause traumatic arthritis.  The proffered opinion was based on review of the Appellant's claims file, her reported medical history and clinical examination of the Appellant.  In this regard, the Appellant reported she fell twice at Camp Shelby, injuring her knees.  It was noted service treatment records dated April 1993 showed treatment for a scratch on the right patella which was cleansed and the Appellant was released back to duty.  Currently, the Appellant had swelling in her knees after ambulation.  The Board finds the June 2010 VA medical opinion to be highly probative on the issue of etiology of the Appellant's right knee disability in light the explanation provided by the physician and his expertise in this matter.  There is no controverting medical evidence of record.

Lay statements from the Appellant and her senior NCO have been considered.  They pertain to observations of the Appellant's right knee injury and pain.  The Board finds the lay statements of record to be competent evidence of the Appellant's right knee symptoms.

However, to the extent that the Appellant or the lay statements claim that her current right knee disability is related to her military service, the Board finds that the etiology of the Appellant's right knee disorder is too complex an issue, one typically determined by persons with medical training, to lend itself to lay opinion evidence.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The diagnosis of degenerative joint disease, and/or the etiology thereof, cannot be made by the Appellant as a lay person based on mere personal observation, that is, perceived by visual observation or by any other of the senses as it is a pathological process within the body.  As the Appellant has not demonstrated that she has expertise in medical matters, she is not competent to render a medical etiology of her right knee disorder in this case.

As such, the preponderance of the evidence is against finding that the Appellant's right knee disability etiologically related to service.  The appeal is accordingly denied.  In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the doubt, but there is not such a state of equipoise of positive and negative evidence to grant the Appellant's claim.



ORDER

The claim for service connection for a right knee disability may be reconsidered; to this extent only, the appeal is granted.

The claim for service connection for a left knee disability may be reconsidered; to this extent only, the appeal is granted.

Entitlement to service connection for a right knee disability is denied.


REMAND

The Appellant claims that she injured her knees in the military during her assignment in Biloxi, Mississippi.  As discussed above, a September 2010 lay statement from her former senior NCO, J.L.W., also reports that sometime in or after August 1992, while deployed to Saudi Arabia at Camp DOHA, the Appellant ran into a fellow soldier and fell on her knee during a unit physical training; she experienced swelling and pain in her knee and limped for several days.

VA treatment records dated May to June 2010 show that the Appellant was seen for chronic bilateral knee pain.  She reported a history of old injury to the knee and pain in both knees after she fell in a hole in 1993.  She experienced swelling, weakness, and giving way.  A May 2010 x-ray of the knees revealed minimal degenerative change at both knees, worse at the left patellofemoral joint spaces; small marginal osteophytes were noted at both knees with enthesopathic changes at both patella.

The Appellant was provided a VA joints examination in June 2010.  The Appellant reported she fell twice at Camp Shelby, injuring her knees.  The examiner opined that degenerative joint disease of the left knee was less likely as not (less than 50 percent probability) permanently aggravated by active duty injury because there was no documentation to substantiate injury to the left knee.

Here, the only rationale provided by the examiner for the negative nexus opinion was the lack of service treatment records, or insufficient documentation, recording the Appellant's symptomatology or diagnosis.  Clearly, the examiner based the opinion on the absence of corroborating evidence of symptoms during service and the lack of treatment in service, and failed to consider the Appellant's description of her symptomatology.  See Buchanan v. Nicholson, 451 F.3d at 1336-37 (holding that although "the lack of contemporaneous medical records may be a fact that the Board can consider and weigh against an appellant's lay evidence, the lack of such records does not, in and of itself, render lay evidence not credible.").

Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, the medical opinion provided by the June 2010 VA examiner fails to address the lay contentions in the record.  For example, the VA examiner could have addressed whether any claimed symptoms were consistent with the Appellant's complaints through the years, or whether the complaints, and reported symptoms in service are consistent with the current disorders.  Instead, the examiner determined, incorrectly, that lack of treatment records are the only evidence which can provide the basis for an opinion concerning etiology.

Given the deficiencies in the June 2010 VA medical opinion, the Board finds that the VA examination was inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007)("Once VA undertakes the effort to provide an examination, it must provide an adequate one or, at a minimum, notify the veteran why one will not or cannot be provided.").  Consequently, the case is remanded for a supplemental medical opinion.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that the Board is prohibited from substituting its own medical judgment in place of the opinions of competent medical professionals).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any updated VA treatment records for the Appellant from the VA Medical Center in Montgomery, Alabama, and any associated outpatient clinics, dated from August 2012 to the present.  All attempts to secure this evidence must be documented in the claims file by the AOJ.

2.  Forward the Appellant's claims file to an individual with the appropriate expertise, to determine the etiology of the Appellant's left knee disability.  

After a thorough review of all evidence in the claims file, to include the Appellant's service treatment records, the post-service treatment records, and the Appellant's lay statements, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Appellant's left knee disability was incurred in or otherwise related to the Appellant's military service.

The examiner is asked to elicit information from the Appellant regarding current symptoms and complaints through the years, and fully consider the Appellant's lay statements regarding the onset and symptoms of the claimed disability.  The examiner should address whether any claimed symptoms in service are consistent with any current disorder.

In rendering the requested opinion and rationale, the examiner must note that the fact that there is no documentation of treatment in the Appellant's service treatment records is not necessarily fatal to the Appellant's claim and cannot be the only basis by which to reject a possible nexus to service.

A complete rationale for any opinion expressed should be provided.

3.  After completing the above, readjudicate the claim.  If the benefit sought on appeal remains denied, provide an additional supplemental statement of the case to the Appellant, and return the appeal to the Board for appellate review, after the Appellant and her representative have had an adequate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


